Jeary

    

Pipeakins 0I7S4°7

US Disfeier Cy

 

US. DISTRICT COURT .

 

 

  

 

     

 

ie sea 04366- -O Document 1 Filed 12/23/20 . Pag@ INORGHER®) eo

reams C4or8 Sh 4-20CV 1366 - 0 | 73200 4
@ 5 8C om SAAT _petictroa Or de clArAtions LAllesadael

CLERK, USS. DI8i Kl TOUR T

Rr Cs DAs 17 CASS fTNM eu) OD Che J & Jad V DAL .

huniShmenl Violatinr ath A db WEIN Se a

 

 

 

 
  
 

by clelenasane her sawut +9 State aus, wes built
A _bAre Rey Uo
f oF Tee lilaa ,

 

. RAK C10» ¢ FASE CN ‘2
(}
Ho WY; AN

 

   

 

-

 

 

 

Mee:

rebatbay Soul (A) TAgdsnJT Counky (> Al

 

 

 

 

 

 

 

 

 

 

 

daarbos Temp.

 
 

hae Gr cs Coonilys Det Wwe, doit 5eé- re.

 

i
(ONS. acon Lidantiond Qpherun ACT anid fc TAbkeR

 

4

hose 1S No Cac lities OC Perspxse for “Soe Ac| Slices,

 

 

OxletCise ecleation , Pian (OAD let ron, OF Any

Other Reman) eoulRCes to (reese [Anne Mead $ .
; JENS [A ONS. of
Hho HD. Cel\S Tho he “viet | Agha. “The Cetls Ave

 

 

 

KUMAR S “Dye, Aluatays Almest fovwd Guilty.

 

 
. a

Case 4:20-cv-01366:0 Qocument 1 Filed }e/2si20
; % s Le of ~

L Page 20f6 PagelD 2
ero Oe by A.

$e

BP Rensow Of FAL maw (Nn Which defercaues
Cheat Auch Wa bai CTaearrre Coot Ya L )

ren Bay Ereiliny . Pantie fave beer Ane
Ae Nod "Subject fo OWwhorthér| Arad vusaFe
Living Comdifiers , WCluding dlerCfosd tug
Iddcguate Sawitery , becag At CiSk to the Guidlt
views (Ce (eer r NiseAce Control ys 4
MYSo0 (AN My ndity on) Age 56 oct Atents tory lf
us Ve Lome (fF Lo Corwwatl fhe Wiss. MP
Charges Ke pale Uidlarion | Fairs to ED, Posses o€
Llu ri fying (wt, np wy Loifnr Jou. CotinerX Drivers (ie,

N\

ve beews hee & mMomuns Ad £ fftuent Gan

heaws to Cou/T t.\ Aad 4a IMAoSs[Aby of
AS Cli pie Ls, OW due wae of Law.
The Coruducy of dekerdants his deprived , Arad
Con wites td ove , Pawn As of thar Makts
tod Counsel UNder the 3/Xth Amadmeep OF thar

“Oviled SteheS CouShtution (US, Const. Amead Vill ),

has Subjected thea to Gaval Ava Unusual Pumishmet
(W the Violdt ou Of the Erghth Anendreat of
fhe United SMES Cost trbhoo( V5 Got Anse
V If.) Aud has denied US Dese_ pyecess of CAwW (aD
Violation oF fhe LEO Ameudment (D ha Cosh thaw
oF tee United STATES CUS Const. Mra XIV,
S51 ALR. 3D Ul Reliel Unde Felual Cryj( Reghtr
licrs fo State Ywils Auk Jasons. 1B ALR’ Fe07
feed UNCOSST. (oud his 24 Ann Jur, Hef of Apers
30. 467,

TL declare dec alt of yoy that
Gye: omg (S hen llr IS VEC ap ad
Let, T60LY WAtstuns 75427
Pla wh MeO Se

 
Te ~ Lee CaS

ots ee77 US. DISTRICT COURT

V. tnt f° 4:20-cv@ a6 Qo(geyn gg 6'6 <6 Pa NOPE HES QF TEXAS 088

@ 3 yy3, ME Fidawt OL Declara hee
NY Spec - Ei

iW) Formr Pauper is’

LL Teeey Hawitins 1275407 hens firsre ably Swern Under

 

 

 

 

 

_-——

 

 

 

 

Reualhes for peje depose. Awd say thar To An the.

positioner Cal the, Aber eattled (Ase that IW
Po /T oF ry Moron fr lepve fo [voters In) fo/ne_

tS And Pry And A\l Couct Cost. Lo State
Whar becavSe. of ny floves ry Zam unhbie_ to pry
Cost of this or sS 4d Give Ser ucty there. of"

| Pw thay To heheye To Ap evitea to (Cedress.
T Gite Swear that the fesposises lich LE

a

 

 

 

 

 

 

 

ve
(ASS wv thas Cost(T Bye dyvue. L£ Am MoT

ep hoyeck IA. last eopleyaeate We (977 at“ A.

bonds, Nokes Autos av 9 o

 

for yer AX Yerss.
(ay he

Cg Se

 

Feet Wawtyr pS Yo7

 

 

Subscer. bed Ave Swecn fo Uidec the Orns
© : this [STR aly OL Decetrbey
Qe ed

 

 

 

 

 

 

 

 
Case aw ey CV1366 7 Page 4of6 PagelD 4
WuITED States Ostet Cort: (OfELe of Chek)

7

EL Am Se wicli Ady ths Net ty aa) bocAuse. the SAcdsrcd.

OF this jail is Way o9T of Shuclwds. Plea
Baward Pris Refition Aud los prs Kner thar Aas Pot

Ut Ant © see Wevte Lffre Ce te tbh Alse To An
D cabled by left leg 1S (Abana ) Right Knee  Weets he
be replacsd. The Detter toll me L Covidat hav Sarhury
RRB LIKE DL was boca becruse Lo CVavlanw'r 9X [UO

Rehabilitate < AlSo Lm SC yas oth, Se if L pad to

Gt. ol AY Coen Merse— Sevd it fo se MA f OM

Gl ie o6t. Tama Gv Awd Cal Bless
REOEVED
> a —BEG-2-3-2000

L: 02pm JP
— Chiu a md
Loos a

ENG oS

 

 

 

 

 

 

 

 

 

 

 

 

 

— wf
(LT MiUbCcnes 0175907

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-01366-O Document1 Filed 12/23/20 Page5of6 PagelD5

Su OSE SR Oy tects a

 

 

Yo/7L, XL’ rv) vet
a(S wy LS HIVIL ISAM 109
SLT}, JO IPAS NPYLIN
yre|D dl
DiJsJ9 aves) IVUSH? SAAMI ON no

(Fis Crab TL evtacade tof tateg fog tegege dy tty SStrse-—zo tay

err

LERKWN

 

OcOz 81 OF0S6e6EEL000 3

00$°000 $ soit, 52 2teve

 

  

MbIAL,

Sa reed! & Wd OZOZ 330 Tz A)’ ery ||

Fe Fora )’ yvem 14

SAMOn AN 29VISOd SN RERERe 2UL SWE HD ve }
SYWYT WW Qa

LPASLIO DD IMVH Aywab,
Case 4:20-cv-01366-O Document1 Filed 12/23/20 Page 6of6 PagelD 6

 

gav
TARRANT COUNTY JAIL MAILROOM

© creamer EET
